SULLIVAN, J.
Epitomized Opinion
Published Only In Ohio Daw Abstract
Dan Delzoppo brought an action against Chandler Motor Car Co. to recover a bonus under an agreement with that company. The plaintiff alleged that in addition to his Wages the defendant had agreed to pay him 12 per cent bonus if he remained in the employment of defendant from July 1, 1920, to June 30, 1921. The evidence disclosed that the plaintiff had been in the employ of the company from October 16, 1918, until July 5, 1921, upon which date he was discharged, instead of the time set forth in plaintiff’s petition. The evidence also showed that the payment of the bonus was discretionary with the board of directors, although the plaintiff testified to the contrary on this point.
The plaintiff accepted his money without requesting any bonus at the time of his discharge and it was not until some time later that the claim was set forth. A judgment was rendered for the plaintiff. In reversing this judgment, the Court of Appeals held:
As the evidence clearly shows that the plaintiff was not entitled to the bonus as a matter of right, the judgment of the lower court must be reversed.